     Case: 1:20-cv-05171 Document #: 19 Filed: 11/10/20 Page 1 of 1 PageID #:85

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Louis Bedrock
                                 Plaintiff,
v.                                                 Case No.: 1:20−cv−05171
                                                   Honorable Charles R. Norgle Sr.
Trans Union LLC, et al.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 10, 2020:


       MINUTE entry before the Honorable Charles R. Norgle: Verizon Wireless
Services, LLC's Unopposed Motion for Extension of Time to Respond to Plaintiff's
Amended Complaint [16] is granted. No appearance is required on Friday, November 13,
2020. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
